                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WEISS LAW, P.C.,                                    Case No.19-cv-02258-SI
                                                        Plaintiff,
                                   8
                                                                                             JUDGMENT
                                                 v.
                                   9

                                  10     AWRISH BUILDERS, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On May 25, 2021, the Court granted plaintiff’s motion confirming the arbitration award.

                                  14   Pursuant to Federal Rule of Civil Procedure 58, the Court hereby ENTERS judgment in favor of

                                  15   plaintiff and against defendant. The Clerk of Court shall close the file in this matter.

                                  16

                                  17          IT IS SO ORDERED.

                                  18   Dated: May 28, 2021

                                  19                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  20                                                    United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
